UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1407


BILLY M. THOMPSON,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF THE SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     J. Michelle Childs, District
Judge. (5:14-cv-03805-JMC)


Submitted:   November 29, 2016            Decided:   December 28, 2016


Before WILKINSON, TRAXLER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hannah Rogers Metcalfe, METCALFE & ATKINSON, LLC, Greenville,
South Carolina; Timothy Clardy, THE DENNISON LAW FIRM, PC,
Greenville, South Carolina, for Appellant.    Nora Koch, Acting
Regional Chief Counsel, Charles Kawas, Acting Supervisory
Attorney,   Sandra   Romagnole,  Assistant   Regional   Counsel,
Philadelphia, Pennsylvania; Beth Drake, Acting United States
Attorney, Barbara Bowens, Chief, Civil Division, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Billy Thompson appeals the district court’s order adopting

the     magistrate           judge’s       recommendation               and        upholding     the

Commissioner’s denial of Thompson’s application for disability

insurance        benefits.                Our        review      of      the        Commissioner’s

determination is limited to evaluating whether the correct law

was     applied        and      whether         the       findings       are         supported    by

substantial evidence.               Bird v. Comm’r of Soc. Sec. Admin., 699
F.3d 337, 340 (4th Cir. 2012).                        “Substantial evidence means such

relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.”                  Hancock v. Astrue, 667 F.3d 470, 472

(4th     Cir.     2012)       (internal          quotation            marks        omitted).      In

conducting        this       analysis,          we       may    not    “reweigh        conflicting

evidence,       make     credibility            determinations,           or       substitute    our

judgment        for      that       of     the           [administrative            law    judge].”

Radford v. Colvin, 734 F.3d 288, 296 (4th Cir. 2013) (internal

quotation marks omitted).

       Within     this       framework,          we      have    thoroughly          reviewed    the

record and the parties’ submissions and discern no reversible

error.     Accordingly, we affirm the district court’s judgment.

Thompson     v.       Colvin,       No.    5:14-cv-03805-JMC              (D.S.C.         Feb.   11,

2016).     We dispense with oral argument because the facts and

legal    contentions          are    adequately            presented          in    the   materials



                                                     2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     3